DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment and reply filed 3/9/2022. 
Claims 1-24 are pending. Claims 1-19 and 24 are rejected. Claims 20-24 are withdrawn.
Previous rejections of the claims under 35 USC 112 and 103 are withdrawn and new rejections are provided as necessitated by the amendments to the claims.
Response to Arguments
Previous rejections of the claims are withdrawn in view of the amendments to the claims. New rejections under 35 USC 112 are provided below and new rejections of claims 10-19 under 35 USC 103. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the separation system" however there are two separations systems to which the separation system could refer.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-9 which depend from claim 1 are rejected for the same.
Claim 1 recites “a flow line between the separation system and the residue fluid catalytic cracking unit for feeding the second heavy fraction to the residue hydrocracking unit”. This in 
Claim 1 recites “wherein the flow lines are formed such that . . . . .” in the last limitation of the claim. However, there are many flow lines recited which do not connect or relate to this limitation. Claims 2-9 which depend from claim 1 are rejected for the same.
Claim 24 recites the limitation "a light hydrocarbon fraction” and also recites “the light hydrocarbon fraction and the first light hydrocarbon fraction”. It is unclear if the light hydrocarbon fraction is the same as the first light hydrocarbon fraction.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 20160097002) in view of Al-Ghamdi (US 20180155639).
With respect to claims 10-19, Sundaram teaches a system comprising: a flow line 22 for transporting a boiling range hydrocarbon stream from a source; and a pyrolysis reaction zone with one or more pyrolysis reactors, each including a convection zone and a radiant heating zone (figure 1, 2). The pyrolysis reaction zone may include a series of heating coils disposed in a convection section including a first 104, second 117, third 128 and fourth 142 for heating a feed, a first separated liquid, second separated liquid, and third separated liquid (figure3) the pyrolysis reaction zone includes a first separation system 110, a second 122, and a third separation system 134 for separating the heated feed, first liquid, and second liquid (figure 3). The pyrolysis reactor also may include three radiant heating coils in a radiant heating zone for thermal cracking of the vapor fractions from the three separators (claims 1 and 4; 0069). Sundaram does not explicitly state the system comprises a hydrotreatment, hydrocracking zone, a residue FCC system, and a residue hydrocracking system with associated flow lines.

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a portion of the first and/or second vapor and/or liquid fractions to additional refining units when process economics warrant as disclosed in Sundaram to provide alternative and more economical means of upgrading the fractions, including those of hydrocracking and FCC known in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771